DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-12 filed September 24, 2020 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rooijakkers et al. (US20140117725, hereinafter “Rooijakkers”) in view of Sibley (US10242457).
Regarding claim 1, Rooijakkers discloses a roof panel assembly (Fig. 1) for use in a roof (2; Fig. 1, ¶ 51) of a vehicle (1; Fig. 1, ¶ 51), the roof panel assembly comprising:  at least one roof panel (6, 7; Fig. 1, ¶ 52) including a first interior surface (opposite side of roof panel 6 and screen 13; Fig. 2, ¶ 55) configured to be directed to an interior space of the vehicle; and a second interior surface (opposite side of roof panel 7 and screen 18; Fig. 2, ¶ 55) of the vehicle; a support beam (3; Figs 1-2, ¶ 54) arranged between the first interior surface and the second interior surface.
However, Rooijakkers is silent to a projector device arranged on the support beam, wherein the projector device is configured to project a light image on at least one of the first interior surface and the second interior surface.
In claim 1, Sibley teaches a projector device (104; Fig. 1B) arranged on the support beam (see arrangement of 104 of Fig. 1A), wherein the projector device (104; Fig. 1B, Col. 2 lines 39-56 and Col. 27 lines 40-49) is configured to project a light image on at least one of the first interior surface and the second interior surface (Col. 27 lines 40-49).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of Rooijakkers by mounting a projector to the support beam for viewing images on at least two separate surfaces as taught by Sibley.  Doing so, allows for an improved transportation experience for passengers (Col. 1 line 32) and for the possible use of augmented or virtual reality experience for passengers (Col. 2 lines 54-56).
Regarding claim 3, the combination of Rooijakkers in view of Sibley continue to disclose the roof panel assembly according to claim 1, wherein the roof panel (Fig. 1) assembly according to claim 1, wherein the roof panel assembly comprises a winding shaft (12, 17; Fig. 2) for holding a flexible sunshade web (13, 18; Fig. 2), wherein, in an open position, the flexible sunshade web  is arranged on the winding shaft (Fig. 2a) and wherein, in a closed position, the flexible sunshade web is arranged in a plane between the interior space (Fig. 2a) of the vehicle and at least one of the first interior surface and the second interior surface.  
Regarding claim 4, the combination of Rooijakkers in view of Sibley continue to teach the roof panel assembly according to claim 3, wherein the winding shaft (of Rooijakkers) is arranged between the support beam (of Rooijakkers) and the projector device (of Sibley).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rooijakkers in view of Sibley and further in view of Agrawal et al. (US6039390, hereinafter “Agrawal”).
Regarding claim 2, Rooijakkers in view of Sibley discloses the roof panel assembly according to claim 1.  Sibley also discusses a “one or more of the windows of the vehicle may include a translucent 
In claim 2, Agrawal teaches wherein the at least one roof panel (23a, 23b; Fig. 3, Col. 27 lines 11-19) comprises a glass panel having a reflective pattern configured to reflect the light image (Fig. 21) into the interior space of the vehicle. 
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of Rooijakkers in view of Sibley by adding a glass panel that can be mounted anywhere in a vehicle having reflective pattern and reflect light images as taught by Agrawal.  Doing so, allows the passengers to avoid high solar light levels of ultraviolet, visible and infrared radiation coming through the sunroof of the vehicle (Col. 4 lines 16-34).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rooijakkers in view of Sibley and further in view of Winton et al. (US20190202349, hereinafter “Winton”).
Regarding claim 5, Rooijakkers in view of Sibley discloses the roof panel assembly according to claim 3, wherein the projector device (Sibley - 22) projects the light image (Sibley - 221, 222) on at least one of the interior surface and the second interior surface (Sibley - 14) when the sunshade web is in the open position.  However, Rooijakkers in view of Sibley is silent to wherein the projector device projects the light image on the flexible sunshade web when the sunshade web is in the closed position.
In claim 5
Regarding claim 6, Rooijakkers in view of Sibley discloses the roof panel assembly according to claim 5, wherein the projector device is configured to adapt to projecting the light image on the at least one of the first interior surface and the second interior surface (Fig. 1B).    However Rooijakkers in view of Sibley is silent to wherein wherein the projector device is configured to adapt to projecting the light image on the flexible sunshade web.
In claim 6, Winton teaches wherein the projector device (706-1 and 706-2) is configured to adapt to projecting the light image (708-1, 708-2; Figs. 7A-7C) on the flexible sunshade web (702; Figs. 7A-7C). 
For claims 5-6, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of Rooijakkers in view of Sibley by adding a projector device that projects light images on a flexible sunshade web as taught by Winton.  Doing so, allows for passengers to view images the flexible sunshade web when the sunroof is open (¶ 27).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rooijakkers in view of Sibley and further in view of Winton and/or Wang (CN204309703U).
Regarding claim 7, Rooijakkers in view of Sibley and further in view of Winton teaches the roof panel assembly according to claim 1, wherein the projector device is provided with a storage medium (Winton – ¶ 133) storing a predetermined light image for projecting the predetermined light image for illuminating the interior space of the vehicle and wherein the projector device is provided with an input port for receiving a light image from an external device (Winton – ¶s 33-35).  
In claim 7, Wang teaches a USB port on the side of the projector (Page 5 of translation.)
For claim 7, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of  Rooijakkers in view of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rooijakkers in view of Park et al. (US20080259225, hereinafter “Park”).
Regarding claim 8, Rooijakkers discloses a roof panel assembly (Fig. 1) for use in a roof (2; Fig. 1, ¶ 51) of a vehicle (1; Fig. 1, ¶ 51), the roof panel assembly comprising:  at least one roof panel (6, 7; Fig. 1, ¶ 52) including a first interior surface (opposite side of roof panel 6 and screen 13; Fig. 2, ¶ 55) configured to be directed to an interior space of the vehicle; and a second interior surface (opposite side of roof panel 7 and screen 18; Fig. 2, ¶ 55) of the vehicle; a support beam (3; Figs 1-2, ¶ 54) arranged between the first interior surface and the second interior surface.  However, Rooijakkers is silent to a mounting device arranged on the support beam for mounting a projector such that the projector is arranged to project a light image on at least one of the first interior surface and the second interior surface.  
In claim 8, Park teaches a mounting device (20; Fig. 2, ¶ 29) arranged on the support beam (30; Fig. 2, ¶ 29) for mounting a projector (7; Fig. 1, ¶ 27) such that the projector is arranged to project a light image (221, 222) on at least one of the first interior surface (left side of 5; Fig. 1) and the second interior surface (right side of 5).  
For claim 8, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of Rooijakkers by adding a mounting device and projector as taught by Park for mounting the projector to the support beam of.  Doing so, allows in aiding in stability and the reduction of vibrations while the vehicle is moving (¶ 12).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rooijakkers in view of Park and further in view of Powers (US3546659).
Regarding claim 9-11, Rooijakkers in view of Park discloses the roof panel assembly.  However, Rooijakkers in view of Park is silent to wherein the mounting device comprises an electrical socket for supplying electrical power to the projector (claim 9) and a projector, the projector comprising a coupling device, the coupling device being configured to couple to the mounting device such that the projector is arranged to project a light image on at least one of the first interior surface and the second interior surface (claim 10), and wherein the mounting device comprises an electrical socket for supplying electrical power to the projector, wherein the coupling device comprises an electrical plug, and wherein the electrical plug is configured to mate with the electrical socket (claim 11).  
In claim 9, Powers teaches wherein the mounting device (32, 42; Figs. 5-7, Col. 2 lines 47-60) comprises an electrical socket (39, 41; Fig. 5, Col. 2 lines 47-60) for supplying electrical power to the projector (10, 53; Fig. 1, Col. 3 lines 3-13).
In claim 10, Powers teaches a projector (10, 53; Figs. 1,7), the projector comprising a coupling device ( 47/48/51; Fig. 6-7, Abstract, Col. 1 lines 46-53 and Col. 3 lines 18-19), the coupling device being configured to couple to the mounting device such that the projector is arranged to project a light image on at least one of the first interior surface and the second interior surface (Fig. 7).
In claim 11, Powers teaches wherein the mounting device comprises an electrical socket (39; Fig. 5, Col. 2 lines 47-70) for supplying electrical power to the projector, wherein the coupling device comprises an electrical plug, and wherein the electrical plug (45/50; Fig. 6, Col. 2 lines 47-70).  
For claims 9-11, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of Rooijakkers in view of Park by adding a mounting device with coupling device, sockets, and plug as taught by Powers.  .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rooijakkers in view of Park and Powers and further in view of Winton or Wang.
Regarding claim 12, Rooijakkers in view of Park and Powers discloses the roof panel assembly according to claim 10, but is silent to wherein the projector is provided with a wireless data input port for receiving light image data representing the light image to be projected.
In claim 12, both Winton or Wang teach wherein the projector is provided with a wireless data input port for receiving light image data representing the light image to be projected (Winton – ¶s 33-35 and 133; and Wang – Page 5).
For claim 12, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of  Rooijakkers in view of Park and Powers by installing an input port as taught by Wang.  Doing so, allows for ease in downloading files for viewing (Wang - Page 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maliah et al. (US7570429) teaches the mounting of a projector to the support beams of a vehicle.
Sturt et al. (US7052068) teaches the mounting of an overhead console, which could include, audio visual equipment, to the support beam of a vehicle.
Serizawa et al (US20010005083) teaches mounting electric equipment to the ceiling of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.H./Examiner, Art Unit 3612  
                                                                                                                                                                                                      /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612